Citation Nr: 0407762	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
presented to reopen the previously denied claim for service 
connection for a back disorder.

The record discloses the veteran presented testimonial 
evidence in this matter during an April 2003 hearing before 
the undersigned.  In conjunction with this hearing, the 
veteran presented additional medical evidence for 
consideration, consisting of private medical records.  
However, the veteran did not execute a waiver of RO 
consideration of these records.  The Board notes that this 
additional  evidence was submitted more than 90 days after 
the appellant's appeal was certified to the Board.  In light 
of the Board's action in this matter, the additional evidence 
should be considered by the RO.  See generally 38 C.F.R. § 
20.1304 (2003).    

Finally, the Board observes that the veteran was previously 
represented in this matter by the Georgia State Department of 
Veterans Service.  However, VA Form 21-22, Appointment of 
Veterans Service Organization As Claimant's Representative, 
executed in April 2003, indicates a recent change in 
representation as noted on the title page.     


REMAND

During an April 2003 hearing, the veteran's representative 
raised the issue of whether clear and unmistakable error was 
committed in the November 1971 rating decision, which 
initially denied service connection for the claimed back 
disorder.  The Board finds that this issue is inextricably 
intertwined with the issue in appellate status and must be 
adjudicated by the RO.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

The Board further notes that the veteran identified medical 
records documenting treatment for the claimed back disorder 
which have not been associated with the claims file.  It is 
the opinion of the Board that an attempt should be made to 
secure the referenced VA and private medical records.  In 
this regard, the claims file includes a February 1993 
decision from the Social Security Administration (SSA).  
However, the SSA's medical records used in its decision are 
not currently contained in the claims file.  On remand, the 
RO should attempt to obtain the medical records used by the 
SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Finally, the Board finds that additional development is 
required prior to a review of the claim.  See 38 U.S.C.A. § 
5103A (West 2002).  Additionally, the veteran should be given 
the opportunity to submit additional evidence and argument.  
In this regard, the VA must ensure that it fulfilled its duty 
to notify the veteran of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the veteran in this matter prior to the 
Board's review.  See also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 
 
Accordingly, under the circumstances presented herein, and to 
ensure compliance with procedural due process, the case is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C., for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Compliance with the 
duties articulated in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and 38 C.F.R. § 
3.159(b)(1) is required as well.  

2.  The RO should obtain and associate with 
the claim file copies of all VA medical 
records relating to treatment the veteran 
received for his back disorder, to include 
treatment records from VA medical facilities 
located in Dublin, Georgia (dated from 1993 
to April 2003), and Albany, Georgia (dated 
from March 2003 to present).

3.  The RO should furnish the veteran with 
the appropriate release of information forms 
in order to obtain copies of any private 
medical records pertaining to treatment he 
received for a back disorder subsequent to 
September 7, 1971, to include records from 
Dr. Patel; Baptist Hospital Worth Co., Inc.; 
records related to his chiropractic care; and 
records related to his lumbar laminectomies.  
See X-ray consultation report, dated June 17, 
1998.

4.  The RO should contact the veteran and 
request clarification of his reported 
statement concerning treatment in New Jersey.  
See April 2003 Transcript, p. 5.  The RO 
should take any appropriate action to obtain 
any identified records.

5.  After obtaining any necessary 
authorization, an attempt should be made to 
obtain the medical records used in support of 
the Social Security Administration's February 
1993 decision, and to associate them with the 
claims file.

6.  The RO should take the appropriate action 
in order to adjudicate the issue of whether 
clear and unmistakable error was committed in 
the November 1971 rating decision.  If the 
claim is denied, the RO should inform the 
veteran of the denial and of his appellate 
rights.

7.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.   

Thereafter, this matter should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




